Citation Nr: 0907631	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, to include as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1979 to October 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In January 2008, the Board issued a decision, which the 
Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In the Board decision 
of January 2008, the Board remanded the issues of entitlement 
to an initial disability rating in excess of 10 percent for 
chondromalacia of the right knee, and entitlement to service 
connection for a low back disorder.  Those issues have not 
been resolved and are currently under development by the 
Appeals Managements Center; they will not be addressed in 
this remand.  

In December 2008, the Secretary of Veterans Affairs 
(Secretary) and the Veteran, through her attorney, filed a 
Joint Motion to remand the issue of entitlement to service 
connection for a bilateral hip disability to the Board for 
further action and to dismiss all of the other remaining 
issues [to the Court].  That motion was granted by the Court 
in December 2008. 

The issue of entitlement to service connection for a 
bilateral hip disability, to include as secondary to a 
service-connected right knee disability is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a bilateral hip disability, to include as secondary to her 
service-connected right knee disabilities.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to assist a claimant in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  

The duty to assist has not been met.  The Veteran has 
indicated that she received treatment from specific doctors.  
The VA made an attempt to obtain some of the records, but was 
unsuccessful because the address used was incomplete.  
Correct, complete requests for treatment records should be 
made to all medical providers identified by the Veteran.  The 
Veteran has also indicated that she has records with the 
Social Security Administration.  These records should be 
obtained and associated with the claims folder.

Additionally, the Veteran asserts that a VA examination, with 
medical opinion, is necessary to determine the nature, 
severity, and etiology of her bilateral hip disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all Social Security 
Administration records and updated 
treatment records, including VA medical 
records.  Ask the Veteran for a list of 
names and correct addresses of medical 
providers who have treated her, 
specifically including Dr. Bagwell, Dr. 
Pair, and Dr. Fambrough.  After 
securing any necessary and current 
authorization or medical releases, the 
AMC or RO should obtain those records, 
make sure they are up-to-date, and 
associate them with the claims folder.  
Also, notify the Veteran that she may 
obtain the evidence and send it to VA.

If no additional records are located, a 
written statement to that effect should 
be requested for incorporation into the 
record.

2.  Afford the Veteran a VA examination 
for her bilateral hip disability to 
determine the nature, severity, and 
etiology of her disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's bilateral hip disability had 
its onset during service, is in any 
other way causally related to her 
active service or is caused by or 
aggravated by any of the Veteran's 
service-connected disabilities.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
her responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of her case. 

3.  After all of the above actions have 
been completed and the Veteran has been 
given adequate time to respond, 
readjudicate her claim.  If the claim 
remains denied, issue to the Veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


